Citation Nr: 0706305	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the St. Charles 
Medical Center (SCMC) in Bend, Oregon from February 21, 2006 
to February 22, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 
decision of the Portland, Oregon VAMC.  A motion to advance 
the case on docket was granted by the Board in February 2007.    

The matter of whether VA facilities were feasibly available 
to provide the medical services the veteran received from 
February 21, 2006 to February 22, 2006 is being REMANDED to 
the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the veteran was 
awarded a total disability rating based on individual 
unemployability TDIU).

2.  The care rendered to the veteran at SCMC from February 
21, 2006 to February 22, 2006 was for a continuing medical 
emergency of such nature that delay would have been hazardous 
to life or health.  


CONCLUSION OF LAW

Two of the three requirements necessary for payment or 
reimbursement of the cost of previously unauthorized private 
medical expenses are met.  38 U.S.C.A. 
§§ 1728, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 17.120, 
17.121 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

II.  Factual Background

A November 2002 rating decision awarded the veteran TDIU.

A February 21, 2006 emergency department note from Harney 
District Hospital (HDH) in Burns, Oregon shows that the 
veteran had noted the onset of severe chest pain at 
approximately 2:30 to 3 AM.  He had had chest pain off and on 
since his discharge from HDH on February 18, 2006 after 
treatment for chest pain, which at the time of discharge was 
intermittent and manageable.  However, this anterior chest 
pain with some radiation to the back awakened him from sleep 
and was severe enough that he drove to the hospital.  He 
initially denied nausea or diaphoresis, however he became 
nauseated in the ER and threw up and also became diaphoretic.  
He had taken 5 Nitroglycerin tablets with no relief of 
symptoms.  An initial EKG showed some ST segment elevations 
in II, III and F and slight depressions in V4, 5 and 6.  The 
diagnostic assessment was inferior myocardial infarction.  
The treating physician, Dr. R, determined that immediate to 
transfer to SCMC for specialized cardiology care was 
necessary.  However, since there was a delay in getting the 
veteran a flight to SCMC, Dr. R initiated treatment with 
thrombylitic medication.  The veteran was then transferred by 
Air Life to SCMC, under the care of Dr. Y.   

A February 2006 discharge summary from SCMC indicates that at 
the time of the veteran's arrival at HDH he was given 
appropriate medications, including morphine sulfate, 
intravenous beta blockade and Phenergan for nausea.  He was 
bolused with Heparin and started on heparin infusion.  He was 
given 2 doses total of reteplase with normalization of his 
electrocardiogram.  At that time he was transported to SCMC 
in stable condition.  He was subsequently taken to the 
cardiac catheterization lab where Dr. M placed 2 bare metal 
stents in the 95% proximal and 90% mid stenosis of the right 
coronary artery.  There was also 70% stenosis of the proximal 
left atrial dimension.  The left ventricular systolic 
function was normal at 58 percent.  After the stent placement 
the veteran returned to his room and received 12 hours of 
Integrilin.  He had a brief episode of nonsustained SVT post 
catheterization; however, he had no significant dysrhythmias 
during the remainder of the hospitalization.  The day 
following cardiac catheterization he was up ambulating in the 
halls without shortness of breath or chest discomfort, and 
was discharged from SCMC with instructions to remain on 
Plavix and aspirin for one month and to follow-up with his 
primary care physician at the Boise VAMC.  He was advised to 
have a nuclear perfusion scan in follow-up of his left 
anterior descending coronary lesion.  

III.  Analysis

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 38 
C.F.R. § 17.120.   All three of these statutory requirements 
must be met before payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  In addition, claims for 
payment or reimbursement of the costs of emergency hospital 
care or medical services not preauthorized will not be 
approved for any period beyond the date on which the 
emergency ended.  38 C.F.R. § 17.121.   

In the instant case, the veteran meets the first requirement 
as the treatment he received at SCMC was clearly for a 
medical emergency.  After being diagnosed with an interior 
myocardial infarction and being given a Heparin infusion, he 
was provided urgent care transport by Life Flight to SCMC so 
he could get immediate, specialized cardiac care.  At SCMC he 
was found to have 95% proximal and 90% mid stenosis of the 
right coronary artery and consequently two stents had to be 
installed.  It is clear from the serious nature of the 
veteran's condition and the immediate, invasive medical steps 
that were taken to adequately treat it, that delay in the 
veteran receiving treatment would have been hazardous to life 
or health.
He also meets the second requirement as he has a total (100%) 
disability rating on the basis of individual unemployabilty.  
In addition, the Board notes that the care the veteran 
received at SCMC did not extend beyond the date on which the 
emergency ended as the veteran obviously required a 
reasonable time (i.e. until the following day) to be 
monitored for stabilization  after the stent placement, which 
apparently took place in the afternoon on February 21, 2006.  
This stabilization and monitoring period included twelve 
hours of integrilin therapy. 

The only remaining requirement to establish entitlement to 
payment or reimbursement, whether a VA facility was 
reasonably available to provide the treatment, is addressed 
in the Remand below.  The Board recognizes that piecemeal 
adjudication of a veteran's claim is generally to be avoided.  
However, given that it is abundantly clear from the record 
that the veteran has a total disability rating and was 
provided treatment for a medical emergency that continued 
until he was discharged from SCMC, and given that further 
development is needed pertaining to whether a VA facility was 
feasibly available, the Board, in an effort to expedite this 
claim to the extent possible (as it has been advanced on the 
Board's docket), finds it prudent to limit remaining 
adjudicatory actions to the statutory question of feasible 
availability of VA facilities. 



ORDER

With regard to treatment provided the veteran at SCMC on 
February 21 and 22, 2006, the requirements under 38 U.S.C.A. 
§ 1728 that services be rendered for a continuing medical 
emergency to a veteran who has a total disability permanent 
in nature from service-connected disability are met; to that 
extent the appeal is granted, subject to the action ordered 
below.     


REMAND

The only matter left to be resolved with respect to the 
instant claim for reimbursement is whether a VA facility was 
feasibly available to provide the necessary treatment.  The 
record contains incomplete information in this regard.  In 
its April 2006 decision the VAMC found that VA facilities 
were feasibly available.  This decision was apparently based 
on an earlier March 2006 determination by a nurse/case 
manager from the Portland VAMC fee basis section.  The 
nurse/case manager indicated that the Portland VAMC was 
available to provide treatment on February 17, 2006 when the 
veteran had experienced his earlier chest pain problems and 
was receiving treatment at HDH, but the veteran had declined 
transfer from HDH to the Portland VAMC at that time.  She 
then concluded that the Portland VAMC was "available" to 
provide the veteran's cardiac treatment.    

The record also contains several items of evidence tending to 
show that the Boise VAMC was not feasibly available to 
provide treatment.  In an April 2006 letter the HDH treating 
physician, Dr. R, indicated that after completing EKG 
testing, he called the Boise VAMC and discussed the veteran's 
case with a physician there.  (A May 2006 HDH nurse's chart 
note confirms the call to the Boise VAMC).  That physician 
advised Dr. R either that there were no beds available or 
that there was no cardiologist available (Dr. R could not 
remember which).  Consequently, Dr. R was advised by VA to 
refer the veteran to his usual cardiology referral system, 
which was in Bend (i.e. SCMC).  He then discussed the case 
with Dr. Y in Bend and referred the veteran there.  A letter 
from the veteran's wife received in June 2006 indicates that 
she was informed by HDH staff at the time that the Boise VAMC 
had been contacted but that there were no beds available.  In 
a June 2006 statement accompanying his Form 9, the veteran 
indicated that when he was about to be transported from HDH 
by the Air Life plane, the EMT asked HDH staff if the veteran 
was being transported to the Boise VAMC.  HDH staff then 
responded that there were no beds at Boise so the veteran was 
being taken to Bend.   The record does not contain any 
documentation from the Boise VAMC itself, indicating whether 
it was contacted and whether it advised HDH that it would be 
unable to provide treatment to the veteran on February 21, 
2006.  

The record also does not contain any specific documentation 
as to whether the Portland VAMC was available to provide 
treatment for the veteran's emergent heart condition on 
February 21, 2006.  However, a February 21, 2006 SCMC history 
and physical indicated that the veteran had been admitted to 
HDH on February 16th and discharged on February 17th.  
Transfer to the Boise VAMC was anticipated; however there was 
no bed available.  Contact with the Portland VAMC was then 
made; however, after all of the final arrangements were made, 
it was determined that the veteran would see his own 
physician in Boise on February 22nd in follow-up.   

The Portland VAMC March 2006 fee basis section's finding that 
the veteran declined Portland VAMC treatment on February 17, 
2006 has not been substantiated by inclusion in the record of 
the actual February 2006 notes from the Portland VAMC staff 
who medically determined whether or not the veteran could and 
should have been transferred there and who may have 
documented any response by the veteran.  Given the account in 
the SCMC history and physical report, the actual 
circumstances surrounding the veteran not being transferred 
to the Portland VAMC on February 17th or 18th  (there is a 
discrepancy in the record as to which date the veteran was 
discharged from HDH) for cardiac treatment are unclear (e.g. 
was a medical determination made by Portland VAMC staff that 
the veteran needed to be transferred there and he refused 
such transfer or was this just one medical option given to 
the veteran, with another option being to return home and 
later follow up with the Boise VAMC).  Also, it is unclear 
whether the fee basis section's conclusion that the Portland 
VAMC was "available" for the veteran's emergent treatment 
was based solely on its finding that the veteran could have 
been transferred there on February 17th and 18th or whether it 
also reflected a finding that on February 21, 2006, the 
veteran, in his critical cardiological state, could have been 
transferred from HDH to the Portland VAMC, instead of to 
SCMC.  Additionally, the record does not contain any 
documentation from the Boise VAMC as to whether there were 
indeed no beds and/or cardiologists available to provide 
treatment to the veteran on February 17 or 18, 2006 and on 
February 21, 2006.  As it is necessary to review all 
available pertinent evidence before an informed decision can 
be made regarding feasible availability of VA facilities, a 
remand to obtain all such evidence is necessary.  

The Board also notes that in his April 2006 notice of 
disagreement the veteran requested a local hearing in this 
case but it does not appear that the VAMC took any action to 
honor his request.  (Notably, he is not prejudiced by the 
determination above.)  Additionally, the record suggests that 
the Oregon Department of Veteran's Affairs (ODVA) may be 
representing the veteran in this claim.  However, there does 
not appear to be a Form 23-22 (Appointment of Service 
Organization as Claimant's Representative) in the claims 
file.  As this claim is being remanded anyway, a copy of this 
form should be secured for the record.                          

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record a 
copy of the Form 23-22 authorizing ODVA to 
represent the veteran in this matter.  The 
AOJ should also clarify the veteran's 
wishes as to a hearing in this matter.

2.  The VAMC must expeditiously complete 
all necessary development in order to 
issue an appropriately informed decision 
as to whether VA facilities were feasibly 
available to provide the veteran's 
February 21, 2006 to February 22, 2006 
emergency cardiac treatment.  Such 
development must include obtaining all 
available records   from the Portland VAMC 
and the Boise VAMC pertaining to the 
potential transfer of the veteran from HDH 
to either of these facilities on February 
17 or 18, 2006 and on February 21, 2006, 
including all reports of contacts between 
the various facilities.  It must also 
include obtaining all available records of 
treatment the veteran received from HDH 
from February 16, 2006 to February 17 or 
18, 2006.    

3.  The veteran must be given the 
opportunity to submit any additional 
evidence pertinent to whether a VA 
facility was feasibly available to provide 
his treatment.  

4.  The VAMC should then readjudicate the 
claim under 38 U.S.C.A. § 1728, limiting 
its findings to whether a VA facility was 
feasibly available to provide the 
veteran's treatment.  Before reaching a 
final disposition the VAMC should make 
specific written findings as to: A) the 
circumstances surrounding the veteran 
being discharged from HDH on February 17 
or 18, 2006 rather than being transferred 
to the Portland VAMC; B) whether the Boise 
VAMC had a bed and cardiologist available 
to treat the veteran from February 21, 
2006 to February 22, 2006; C) whether the 
Portland VAMC had a bed available and 
could have provided the necessary cardiac 
treatment to the veteran from February 21, 
2006 to February 22, 2006; D) whether or 
not the air ambulance that transported the 
veteran, Air Life, would have been willing 
and able to transport the veteran to the 
Portland VAMC on February 21, 2006 
(assuming that the Portland VAMC could 
have provided the necessary treatment) ; 
and  E) if so, whether the additional 
flight time required to transport the 
veteran to the Portland VAMC would have 
compromised the veteran's cardiac 
condition.  If the claim remains denied 
under 38 U.S.C.A. § 1728, the VAMC must 
then adjudicate it under 38 U.S.C.A. 
§ 1725 and the accompanying regulations.  
The VAMC should then issue an appropriate 
supplemental statement of the case, 
explaining all of its findings in detail 
and citing all pertinent regulations, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.  
   
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


